Citation Nr: 1817086	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-36 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease and internal derangement (left knee disability).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1956 to November 1958.  

The Veteran passed away in September 2011, and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C. § 512A (West 2012) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected left knee disability, as well as entitlement to TDIU benefits.  

In October 2011, VA was notified of the Veteran's death.  In December 2011, the appellant requested to be substituted as the claimant, and this request was granted in June 2012.  In July 2014, the Board inter alia remanded the issues of entitlement to service connection for bilateral hearing loss, an increased rating for the left knee disability, and entitlement to TDIU benefits for additional development.  

In a January 2015 rating decision, the RO granted entitlement to service connection for bilateral hearing loss; thus, this issue is no longer before the Board.  

In October 2016, the Board issued a decision that denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected left knee disability, as well as entitlement to TDIU benefits.  The appellant appealed the Board's decision of these claims to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the appellant and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) and requested that the Court vacate the Board's decision.  

In an August 2017 Order, the Court vacated the Board's October 2016 decision pertaining to entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected left knee disability, as well as entitlement to TDIU benefits, and remanded the matter for further consideration and instructions consistent with the JMR.  

The Board notes that prior to her current representation, the appellant was represented by the Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in September 2017, changing representation from DAV to Attorney Robert V. Chisholm.  

The Board further notes that in a January 2018 appellant brief, the appellant's representative asserted that the Veteran should have been service-connected for nerve damage and left foot drop, secondary to the service-connected left knee disability; however, an unappealed August 1997 Board Decision denied entitlement to service connection for nerve damage and left foot drop, secondary to the service-connected left knee disability.  Therefore, this issue was final as of August 1997, and moreover, it was not pending at the time of the Veteran's death.  Thus, this issue is not presently before the Board.  

The issue of entitlement to TDIU benefits on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The left knee degenerative joint disease and internal derangement was manifested by limitation of flexion and additional limitation of function from pain and weakness; extension was to 0 degrees, and there was no instability or ankylosis.  

2.  The Veteran did not meet the schedular criteria for a TDIU, because he did not have a single disability rated at 60 percent or more; and, the combined rating of his service-connected disabilities was less than 70 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 percent for a service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2017).  

2.  The criteria for a TDIU due to service-connected disabilities, on a schedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2017); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's left knee disability is rated under Diagnostic Code 5010-5260, for limitation of motion.  Diagnostic Code 5010 applies to arthritis, due to trauma, substantiated by X-ray findings.  38 C.F.R. § 4.71a.  The rater is instructed to rate this issue as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The currently assigned 30 percent rating under Diagnostic Code 5260 for the left knee disability was based upon findings of painful or limited motion and X-ray evidence of arthritis.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Board must also consider other diagnostic codes that relate to the knee.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id. at Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).  

Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

As previously noted, the Veteran's left knee disability is currently rated as 30 percent disabling under Diagnostic Code 5010-5260.  

On VA examination in July 2008, the Veteran reported weakness with falling from the knee.  He also reported numbness above the knee to below the lower leg to the ankle, and complained of popping and grinding.  The Veteran was noted to take medication for his knee, and he reported using a heating pad.  There was no recent surgery or hospitalization for this condition.  The Veteran reported using a brace cane and walker as assistive device for ambulation.  There were no symptoms or episodes of arthritis, and the Veteran indicated that he was able to stand up to one hour but was unable to walk more than a few yards.  Symptoms were pain, tenderness, instability, deformity, stiffness, and weakness.  The Veteran denied any episodes of dislocation or subluxation, no locking, no effusion, and no inflammation.  The Veteran indicated occasional flare-ups.  Upon examination, the Veteran's gait was antalgic with bony joint enlargement, crepitus, deformity, effusion, tenderness, painful movement, weakness, and guarding of movement to the left knee.  The Veteran was indicated to have moderate limitation of motion.  Range of motion testing of the left knee revealed flexion to 120 degrees, with pain.  There was additional loss of range of motion following repetitive use due to pain, but not fatigue, weakness, and lack of endurance or incoordination.  There was also no joint ankylosis noted, and there was also no crepitation, no clicks or snaps, no mass behind the knee, no instability, no patellar abnormality, no meniscus abnormality, and no tendon or bursa abnormality.   X-rays showed degenerative osteoarthritis.  

On VA examination in September 2009, the examiner noted subjective complaints of constant pain after falling when the knee gave out.  The Veteran had an antalgic gait and was only able to transfer from wheelchair to examination table.  There was no evidence of ankylosis.  The Veteran was not able to stand for more than a few minutes, and he was unable to walk more than a few yards.  The left knee was noted to click or snap, but there was no grinding, instability or patellar abnormality.  The Veteran had no impairment of the meniscus or abnormal tendons.  Range of motion testing of the left knee revealed flexion to 70 degrees, with objective evidence of pain.  Left knee extension was normal.  No additional limitation was noted following repetitive range of motion.  The examiner noted no instability, grinding, or meniscal signs.  

A review of the Veteran's outpatient records was undertaken, but did not reveal findings worse than those reported in the VA examination reports.  The Veteran's statements were also reviewed.  The Veteran indicated severe pain and weakness in the left knee with a tendency of the left knee to give way on a regular basis.  

The above evidence demonstrates that an evaluation in excess of 30 percent under Diagnostic Codes 5260 and 5261 for limitation of motion is not warranted at any time during the pendency of this appeal.  First, under Diagnostic Code 5260, the Board notes that a 30 percent evaluation is the maximum evaluation available under this code.  See 38 C.F.R. § 4.71a.  In addition, the current 30 percent assignment for the left knee contemplates painful motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  

The Board has also considered whether the Veteran may be entitled to additional benefits under any other applicable diagnostic code.  Separate ratings may be assigned under Diagnostic Code 5261, where there is compensable limitation of extension.  See id.  Even when taking into consideration functional impairment and repetitive motion, the Veteran maintained full extension to 0 degrees.  A 10 percent rating for limitation of extension is warranted when there is limitation to at least 10 degrees.  Id at Diagnostic Code 5261.  The record reflects that the Veteran maintained a range of motion far in excess of that considered for a separate evaluation based on limitation of extension, and as such, a separate rating is not warranted under this code.  

In addition, the record does not reflect that the Veteran suffered from ankylosis of the left knee, dislocated or removed semilunar cartilage or genu recurvatum.  As such, separate ratings are not warranted under Diagnostic Codes 5256, 5258-59 or 5263.  See 38 C.F.R. § 4.71a.  Also, while the Veteran reported symptoms such as instability, objective testing found the left knee to be stable.  As such, a separate evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  See 38 C.F.R. § 4.71a.  

As discussed in the previous section, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton, 25 Vet. App. at 1; see also 38 C.F.R. § 4.59.  In the present case, the Veteran's pain has been considered in the application of the current 30 percent disability rating under Diagnostic Code 5260.  As such, any assignment of a separate disability rating based purely on painful motion would result in "pyramiding."  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  

Finally, the Board recognizes that the appellant believes that she is entitled to a higher evaluation for the Veteran's service-connected left knee disability.  However, the appellant has not provided VA with any evidence, and the record does not contain any evidence, to demonstrate that the appellant has the requisite training or expertise to offer a medical opinion as complex as the degree of severity of the Veteran's service-connected left knee disability.  The record does not contain any competent evidence to demonstrate that the Veteran meets the criteria for a higher or separate rating under any applicable code under the rating schedule.  As such, the appellant's assertions fail to demonstrate that a higher rating is warranted at any time during the pendency of this appeal.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for a left knee disability during the period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. 
§ 3.102.  

III.  Entitlement to TDIU

Entitlement to TDIU benefits requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).  

In this case, the Veteran was service-connected for degenerative joint disease and internal derangement of the left knee, evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  Thus, as a matter of law, the Veteran does not meet the schedular criteria for a TDIU and the claim must be denied.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Notwithstanding this determination, the Board will address the issue of entitlement to an extraschedular TDIU in the Remand portion of this decision below.  




ORDER

Entitlement to a disability rating in excess of 30 percent for a left knee disability is denied.  

Entitlement to a schedular TDIU is denied.  



REMAND

The appellant maintains that the Veteran's service-connected left knee disability prevented him from following and securing gainful employment.  The Board notes that during the course of the claim for an increased rating for the left knee disability, the Veteran repeatedly asserted that he could not work as a result of his service-connected left knee disability.  The Board further notes that a January 2018 vocational assessment, authored by T.T., noted that the Veteran was unable to secure and follow a substantially gainful occupation since 1995, when he last worked full-time, due to his left knee disability.  At any point in time during the course of the appeal, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), which means that a TDIU, if applicable, would need to be awarded on an extraschedular basis.  

However, as noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who allege to be unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria under 38 C.F.R. § 4.16(a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, as the Veteran did not meet the schedular criteria, the Board finds that a remand is warranted to refer the TDIU claim for extraschedular consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim for extraschedular consideration to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the appellant and her representative in connection with this directive.  

2.  After completing all indicated development, readjudicate the TDIU claim on appeal.  If any benefit sought on appeal is not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate consideration of the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


